DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is response to the application filed on 03/12/2021. Claims 1-9 are pending and herein considered. 
Oath/Declaration
The receipt of oath/declaration is acknowledged.
Drawings
The drawings were received on 03/12/2021.  These drawings are reviewed and accepted by the Examiner.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Information Disclosure Statement
The information disclosure statement (IDS), submitted on 03/12/2021 (which documents listed have been submitted in the U.S Application No. 15/491,311 filed 08/19/2019 and U.S Application No. 16/739,019 filed 04/22/2020), is in compliance with the provisions of 37 CRR 1.97. Accordingly, the information disclosure statement is being considered by the examiner. 
Note: The listing Foreign Patent documents submitted IDS on 03/12/2021, Cite No 27, CN 109565516 A (2019-04-02) submitted with NO translate including (which document have been submitted in the U.S Application No. 15/491,311 filed 08/19/2019, cited No 5 listing in Foreign Patent documents with no translate part mark, so please verify).
Claim Rejections - 35 USC § 103
 The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
 The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

 This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1 is rejected are rejected under 35 U.S.C. 103 as being unpatentable over Klimanis et al. (U.S 9,640,061) in view of Ben et al. (EP 2506499A1).
For claim 1: 
Klimanis discloses a mesh network device for connecting to, sending and receiving information on a mesh wireless network (see Klimanis, at least columns 9-10, lines 42-67, lines 3-19; smart hazard detectors can send messages that correspond to each of the respective sensors to the other devices and the central server or cloud-computing system by using the mesh network and spokesman nodes detect the person's movement through the smart-home environment and communicate corresponding messages through the mesh network) comprising: 
an instrument comprising at least one of an environmental sensing device, a hazard detection device, an industrial safety device, and a radio for transmitting and receiving information on the mesh wireless network (see Klimanis, at least figure 29, and column 4, lines 51-67, columns 9-10, lines 19-23; the smart nightlight houses an occupancy sensor, such as an ultrasonic passive IR sensor, and an ambient light sensor, such as a photoresistor or a single-pixel sensor that measures light in the room, lines 36-40; smart hazard detectors can send messages that correspond to each of the respective sensors to the other devices and the central server or cloud-computing system); and 
Klimanis discloses include one or more intelligent, multi-sensing, network-connected thermostats and determined using strength of signal levels for wireless communications (see Klimanis, at least figure 1, columns 4, 47-48), and the electronic device 804 displays an indication that a critical event has occurred and the displayed screen may vary based on various information about the indication (see Klimanis, at least column 42-43), but Klimanis does not explicitly discloses a display for presenting a signal quality indicator of a connection of the radio to other nodes of the mesh wireless network, the signal quality indicator derived from a combination of a received signal strength (RSS) and a packet receive ratio (PRR) of all instruments in the mesh wireless network. 
Ben, from the same or similar fields of endeavor, discloses a method of evaluating the quality of radio links for a wireless body network which may consist of several devices, sensors (or nodes) wirelessly located on a mobile body, in particular a human body. "SNR": Signal to noise ratio (Signal-to-Noise Ratio). "RSSI": Hardware-type link quality indicator, relating to the received signal strength (for "Received Signal Strength Indicator in English") and the instantaneous quality of the radio links is measured by measuring at least one radio metric such as RSSI, LQI, or SNR and the instantaneous quality of the radio links is measured by measuring a connectivity parameter which is for example a packet reception rate, that is the number of packets received per unit of time (see Ben, at least pages 8-12).
Therefore, it would have been obvious statement before the effective filing date of the claimed invention to have a system comprises the method as taught by Ben. The motivation for doing this is to provide a system networks in order to improve the performances as well as the robustness of the protocols of higher level where make it possible to improve the performance of the body networks with wireless devices in terms of connectivity, power consumption, latency, reliability, data delivery rate, reliability of communications, robustness protocols against the dynamic variation of the propagation conditions and/or the mobility of the human body, without incurring significant additional costs.
Claim 7 is rejected are rejected under 35 U.S.C. 103 as being unpatentable over Klimanis et al. (U.S 9,640,061) in view of Ben et al. (EP 2506499A1) further in view of Liu et al. (U.S 2016/0069851)
For claim 7: 
In addition to rejection in claim 7, Klimanis -Ben further disclose the smart device may keep a hush counter for each alarm and set the alarm as unhushable when the hush counter has surpassed a hush limit threshold (see Klimanis, at least column 49, lines 23-30), but does not explicitly disclose wherein an alarm sounds when the signal quality indicator drops below a predetermined level. 
Liu, from the same or similar fields of endeavor, discloses a central monitoring system may receive a gas reading from each gas detector and sound a general ( or local) alarm if the detected gas exceeds some threshold level (see Liu, at least paragraph [0006]; [0027]).
Therefore, it would have been obvious statement before the effective filing date of the claimed invention to have a system comprises the method as taught by Liu. The motivation for doing this is to provide a system networks where a need exists for better methods of interconnecting gas detectors and central monitoring panels.
Claim 9 is rejected are rejected under 35 U.S.C. 103 as being unpatentable over Klimanis et al. (U.S 9,640,061) in view of Ben et al. (EP 2506499A1) further in view of Kumar et al. (U.S 2017/0132884).
For claim 9: 
In addition to rejection in claim 9, Klimanis -Ben does not explicitly disclose the instrument monitors at least one of a peer alarm, a worker biometric datum or an area environmental datum; and the instrument transmits the at least one peer alarm, worker biometric datum or area environmental datum for presentation on another instrument in the mesh wireless network.
Kumar, from the same or similar fields of endeavor, discloses a monitoring station can further interpret information from monitors from multiple different workers to establish a picture of the workplace (for example, a gas detector of a first worker may indicate the presence of a hazardous gas in an area in a concentration below an alarm threshold of concentration) (see Kumar, at least column [0024]-[0025]).
Therefore, it would have been obvious statement before the effective filing date of the claimed invention to have a system comprises the method as taught by Kumar. The motivation for doing this is to provide a system networks where the workplace accidents can reduce worker quality of life or kill workers and the workplace accidents can result in lost worker productivity and to avoidable healthcare costs.
Allowable Subject Matter
Claims 2-6 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in all independents form including all of the limitations of the base claim and any intervening claims and if rewritten or amended to overcome any objection claims set forth in this Office action.
Conclusion
The prior arts made or record and not relied upon are considered pertinent to applicant's disclosures. Saberi et al. (U.S 2011/0066297), discloses remote monitoring and control system comprising synchronized wireless MESH technology for remote monitoring. McKenna et al. (U.S 2007/0063837), discloses an alarm element for generating an alert indication, and a network element for communicating with other alarm devices in the alarm network.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAN-HUONG TRUONG whose telephone number is (571) 270-5829. The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 571-272-3139.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LAN-HUONG TRUONG/Primary Examiner, Art Unit 2464  
11/18/2022